                  IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE NORTHERN DISTRICT OF ALABAMA
                             NORTHERN DIVISION

 In Re: Timothy E. Reliford                                   )        Case No.:19-83103-CRJ-13
        xxx-xx-5540                                           )
                                                              )
           Debtor.                                            )


                     MOTION FOR APPROVAL OF SETTLEMENT

         COMES NOW Timothy E. Reliford, the above captioned Debtor, by and

 through his undersigned attorney, Ronald C. Sykstus, and respectfully represents:

         1. On February 13, 2020, Applications were approved to employ Ronald C.

 Sykstus, and David J. Philipps of Philipps and Philipps, ltd. as special litigation

 counsel to pursue a Fair Debt Collection Practices Act (“FDCPA”) claim for the

 debtor.

         2. The Parties to the claim/lawsuit have reached a settlement with the

 Defendants in which all issues in the claim will be resolved. Special Litigation

 Counsel recommends to the Court that the settlement be approved.

         3. The proceeds of the settlement will be distributed as follows:

                  a. To the Debtor, Timothy E. Reliford the sum of $1,500.00 1 pursuant

                      to his claim of exemptions;


 1
   The maximum under the FDCPA for statutory damages is $1000. To account for the entire settlement
 amount, including attorneys’ fees, being taxed to the debtor, counsel agreed to allocate $500 dollars of
 their fees to the debtor to offset the resulting tax liabilities. The attorneys’ fees set out in this motion do
 not include the $500 that is proposed to go to the debtor.




Case 19-83103-CRJ13            Doc 56     Filed 04/15/20 Entered 04/15/20 09:36:20                     Desc Main
                                         Document     Page 1 of 3
               b. To Ronald C. Sykstus for fees the sum of $1,020.00 pursuant to the

                  fee shifting provisions of the FDCPA;

               c. To David J. Philipps for fees the sum of $2,380.00 pursuant to the

                  fee shifting provisions of the FDCPA;

               d. To David J. Philipps for expenses in the amount of $550.00, which

                  is comprised of:

                     a. $400 for the filing fee for the complaint, and

                     b. $150 for pro hac admission to the U.S. District Court for the

                        Northern District of Alabama for David J. Philipps and his

                        law partner, Mary Philipps.

       4. As a separate pleading, Special Litigation Counsel have filed Motions for

 Approval of Attorney's Fees, which requests their attorney's fees and expenses

 described above be approved and paid out of the amount received from the

 Defendants.

       WHEREFORE, the Debtor, by and through his undersigned Special Litigation

 Counsel, requests that this Court approve the settlement of the pending claim under

 the terms set forth above.



       Respectfully submitted this 15th day of April, 2020.

                                               /s/Ronald C. Sykstus, Esq.
                                               Plaintiff’s Attorney



Case 19-83103-CRJ13     Doc 56    Filed 04/15/20 Entered 04/15/20 09:36:20   Desc Main
                                 Document     Page 2 of 3
                                 CERTIFICATE OF SERVICE

         I hereby certify that I have served a copy of the foregoing upon the persons or entities set
 forth below:

 Defendants:
 Midland Credit Management, Inc.
 c/o Chase T. Espy
 Balch & Bingham LLP
 1901 Sixth Avenue North, Suite 1500
 Birmingham, AL 35203-4642

 Plaintiff/Debtor
 Timothy Reliford
 831 Morrow Mtn. Road
 Somerville, AL 35670

 Richard Blythe, Esq.
 Bankruptcy Administrator
 U.S. Courthouse and Post Office
 400 Wells Street
 Decatur, AL 35602

 Michele T. Hatcher
 Chapter 13 Trustee
 P.O. Box 2388
 Decatur, AL 35602

 and all persons and entities listed on the clerk's mailing matrix by depositing same in the United
 States mail, postage prepaid, this 15th day of April, 2020.

                                                              /s/Ronald C. Sykstus




Case 19-83103-CRJ13        Doc 56    Filed 04/15/20 Entered 04/15/20 09:36:20              Desc Main
                                    Document     Page 3 of 3
